DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed January 5, 2021, with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, and 18 under 35 U.S.C. § 112(b), and he rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) TAKEDA, US 20170259819, and previously disclosed prior art reference(s) TIWARI, LEE,  KATAOKA, and BONE. The grounds for rejection in view of amended claims are provided below.

Drawings
The drawings are objected to because a plurality of numbers, letters, and text in FIGS. 2, 3, 4, 5, 6, and 9, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, letters, and text must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was filed.

Claims 1, 11, and 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TIWARI et al. US 20180154899, herein after referred to as Tiwari, in view of TAKEDA, US 20170259819, herein after referred to as Takeda.
Regarding claim 1, Tiwari discloses an apparatus for controlling a lane change in a vehicle, the apparatus comprising: a turn signal module including a turn signal lever and a turn signal (paragraph 71, task blocks function to perform a predefined task (e.g., by generating control outputs that can be used to control the actuation subsystem), a local operator (e.g., a driver of the vehicle activating a selected task block manually (i.e. activating turn signal lever)),  
and configured to receive an input for a turn signal  (paragraph 59 the decision-making block receives operator inputs. Operator inputs can include, for example, inputs by a tele operator, inputs by a local operator (e.g., the driver turning the steering wheel, depressing the brake pedal, activating the turn signal, etc.)); a navigation device configured to obtain map information (paragraph 36 the sensor subsystem of the perception module 110 functions to collect localization data and mapping data from vehicle surroundings AND paragraph 32, perception module 110 preferably outputs sensor data 1100, which can include a localization of the vehicle 1101 AND paragraph 33, localization of the vehicle 1101 preferably includes the absolute geographic location of the vehicle ( e.g., a geographic location, GPS coordinates), but can additionally or alternatively include relative distance(s) between the vehicle and objects proximal the vehicle (e.g., roadway edges, lane edges, nearest-neighbor vehicles, traffic signage, etc.), and/or any other suitable location or positional information); a display configured to output a user interface (paragraph 91 the communication module can include a remote teleoperation interface 171, which can include a display and a set of inputs.); and a processor configured to be electrically connected with the turn signal module, the navigation device, and the display (paragraph 116 instructions are preferably executed by computer-executable components preferably integrated with the system and one or more portions of the processor and/or the controller), wherein the processor is configured to: when a lane change command is received via the turn signal module, recognize, based on the map information obtained by the navigation device, a diverging section located on a road where the vehicle is traveling  (paragraph 65, the environment perceived by the perception module 110 (e.g., based on sensor data from the perception module) AND paragraph 71 task blocks function to perform a predefined task (e.g., by generating control outputs that can be used to control the actuation subsystem). Each task block is preferably associated with a single, discrete vehicle action or task (e.g., lane keeping, left lane change, right lane change, turning right, exiting the highway); determine whether the vehicle is able to change a driving lane of the vehicle to a diverging lane in the diverging section based on a speed of the vehicle (paragraph 64, generated trajectories can be two-dimensional trajectories plotted from the current position of the vehicle to a desired future position of the vehicle, wherein the distance between the current position and the future position is determined based on the speed of the vehicle), a time predicted for a lane change (paragraph 36, sensor subsystem in of the perception module 110 functions to collect localization data and mapping data from vehicle surroundings. The sensor subsystem 111 can additionally function to collect vehicle operation data (e.g., time series data corresponding to the state of vehicle components during operation) AND paragraph 42, the lane tracking block 113 can project the continuous outline of the lane in time and space (e.g., toward the horizon in front of the vehicle) based on individual lane markings (e.g., discontinuous lane markings) extracted from images by the lane detection block 112, AND paragraph 55, the planner primitives 1301 , and a location of a divergence point corresponding the diverging lane (paragraph 65, finite state automator 133 of the behavior planning module 130 functions to determine which behaviors are allowed and disallowed given the environment perceived by the perception module 110, the vehicle action of highway exiting can be excluded (i.e. disallowed) based on a determination that no highway exit is present proximal (e.g., within 5 vehicle lengths of, within 10 vehicle-lengths of, etc.) the vehicle (i.e. location of divergence point), (whereas exiting can also be allowed based on the determination that the exit is present)); when the vehicle is able to change the driving lane, control the vehicle to enter the diverging lane; (paragraph 20 A decision-making block optimized for achieving vehicle operation can be used in generating task-selection instructions for controlling task blocks, which in turn can control the vehicle via actuation (e.g., steering actuation subsystem, pedal actuation subsystem, etc.) to directly operate the vehicle AND paragraph 56, the planner primitives 1301 can include instructions to stay within the current lane on the roadway (e.g., a lane keeping primitive), instructions to hold the present speed (e.g., a maintain-state primitive), instructions to change lanes (e.g., a lane-change primitive), and any other suitable high-level instructions).
However, Tiwari does not explicitly disclose an apparatus and method to classify and display a lane change possible section and a lane change impossible section for the diverging lane based on the speed of the vehicle, the time predicted for the lane change, and a distance between a point where the diverging lane is generated and the divergence point.
classify and display (paragraph 131, the travel control section 130, may output information indicating that it is possible to change lanes using a display device such as a liquid crystal display device) a lane change possible section and a lane change impossible section for the diverging lane (paragraph 70, FIG. 4 is a diagram illustrating an example of an action plan generated for given road sections (i.e. lane change possible section and a lane change impossible section) (wherein the “lane change” road section including the “junction” road section are the lane change possible section and the “lane keep” road section at the end of the “junction” road section is the change impossible section), action plan generation section 106 classifies situations that arise when traveling along a route to a destination, and generates an action plan such that events adapted to each situation are executed, see also at least FIG. 4). based on the speed of the vehicle (paragraph 108, course generation section 124 is an example of a " speed generation section" (i.e. speed of the vehicle, see also at least FIG. 2) , the time predicted (paragraph 108, course generation section 112 is a collection of course points (a path) obtained by sampling future target positions (i.e. predictions) that are anticipated to be reached at specific time intervals (i.e. time predicted), , see also at least FIG. 2) for the lane change (paragraph 131, controlled by the travel control section 130, see also at least FIG. 2), and a distance (paragraph 5 determination section determines whether or not lane change is possible based on relative distance) between a start point and the divergence point (paragraph 70, FIG. 4 is a diagram illustrating an example of an action plan generated for given road sections, (wherein the first line of the “junction” road section which vehicle M approaches defines the start point and the second line of the “junction” road section which vehicle M approaches defines the divergence point), see also at least FIG. 4. 

Regarding claim 11, the combination of Tiwari and Takeda disclose all the elements of claim 1 above.
Tiwari further discloses an apparatus and method, when the lane change command is received in the lane change possible section, control the vehicle to enter the diverging lane; and when the lane change command is received in the lane change impossible section, control the vehicle to keep the driving lane (paragraph 56 the planner primitives 1301 can include instructions to stay within the current lane on the roadway (e.g., a lane keeping primitive), instructions to hold the present speed (e.g., a maintain-state primitive), instructions to change lanes (e.g., a lane-change primitive), and any other suitable high-level instructions).
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 18 can clearly perform on the apparatus of claim 1. Therefore, claim 18 is rejected under the same rationale as claim 1 above.
Regarding claim 20, the combination of Tiwari and Takeda disclose all the elements of claim 18 above.
Furthermore, all limitations have been examined with respect to apparatus in claim 11. The method/steps taught/disclosed in claim 20 can clearly perform on the apparatus of claim 11. Therefore, claim 20 is rejected under the same rationale as claim  above.

Claims 2- 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tiwari and Takeda, further in view of LEE et al. US 20190018419, herein after referred to as Lee.
Regarding claim 2, the combination of Tiwari and Takeda disclose all the elements of claim 1 above.
However, Tiwari does not explicitly disclose an apparatus, when the lane change command is received before the vehicle is adjacent to the diverging lane, control the vehicle to enter the diverging lane after the vehicle is adjacent to the diverging lane.
Lee teaches an apparatus, wherein the processor is configured to: when the lane change command is received before the vehicle is adjacent to the diverging lane (paragraph 288 the right-hand turn signal of the vehicle 100 is turned on, a region of interest may be set to include a road where the first vehicle 1010 drives, or is expected to drive, see also at least FIG. 10), control the vehicle to enter the diverging lane after the vehicle is adjacent to the diverging lane (paragraph 346 when there is a room in the adjacent lane space for the vehicle to change lane, the lane change may be performed without any change to output of the display unit).
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include the lane change command and control the vehicle to enter the diverging lane for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 3, the combination of Tiwari and Takeda disclose all the elements of claim 1 above.
when the lane change command is received before the vehicle is adjacent to the diverging lane, determine whether the vehicle is able to change the driving lane based on a speed of the vehicle and a time predicted for the lane change.
Lee teaches, when the lane change command is received before the vehicle is adjacent to the diverging lane, determine whether the vehicle is able to change the driving lane based on a speed of the vehicle and a time predicted for the lane change (paragraph 344 the control unit 820 may determine and notify the vehicle and/or the user of an optimum entry time or speed to enter into the exit ramp).
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include determining whether the vehicle is able to change the driving lane based on a speed of the vehicle and a time predicted for the lane change for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 4, the combination of Tiwari and Takeda disclose all the elements of claim 1 above.
However, Tiwari does not explicitly disclose, when the lane change command is received before the vehicle is adjacent to the diverging lane, calculate a target speed for the lane change based on a speed of the vehicle and a time predicted for the lane change.
Lee teaches, when the lane change command is received before the vehicle is adjacent to the diverging lane, calculate a target speed for the lane change based on a speed of the vehicle and a time predicted for the lane change (paragraph 344 the control unit 820 .
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include calculating a target speed for the lane change based on a speed of the vehicle and a time predicted for the lane change for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 5, the combination of Tiwari and Takeda discloses all the elements of claim 1 above.
However, Tiwari does not explicitly disclose, when the speed of the vehicle is slower than the target speed when the vehicle is adjacent to the diverging lane, determine that the vehicle is able to change the driving lane.
Lee teaches, when the speed of the vehicle is slower than the target speed when the vehicle is adjacent to the diverging lane, determine that the vehicle is able to change the driving lane (paragraph 18 paragraph the control unit is configured to: based on the first V2X information, determine that the vehicle is unable (and therefore also able) to enter the exit ramp according to the control signal configured to drive the vehicle to the exit ramp).
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include determining that the vehicle is able to change the driving lane, based on a speed of the vehicle, 
Regarding claim 6, the combination of Tiwari and Takeda disclose all the elements of claim 1 above.
However, Tiwari does not explicitly disclose, when the speed of the vehicle is faster than the target speed when the vehicle is adjacent to the diverging lane, determine that the vehicle is unable to change the driving lane.
Lee teaches, when the speed of the vehicle is faster than the target speed when the vehicle is adjacent to the diverging lane, determine that the vehicle is unable to change the driving lane (paragraph 18 paragraph the control unit is configured to: based on the first V2X information, determine that the vehicle is unable to enter the exit ramp according to the control signal configured to drive the vehicle to the exit ramp).
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include determining that the vehicle is unable to change the driving lane, based on a speed of the vehicle, for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 7, the combination of Tiwari and Takeda discloses all the elements of claim 1 above.
However, Tiwari does not explicitly disclose, when the lane change command is received while the vehicle is adjacent to the diverging lane, determine whether the vehicle is able to change the driving lane based on a speed of the vehicle and a time predicted for the lane change.
Lee teaches, when the lane change command is received while the vehicle is adjacent to the diverging lane, determine whether the vehicle is able to change the driving lane based on a speed of the vehicle and a time predicted for the lane change (paragraph 344 the control unit 820 may determine and notify the vehicle and/or the user of an optimum entry time or speed to enter into the exit ramp).
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include determining that the vehicle is unable to change the driving lane, based on a speed of the vehicle and a time predicted, for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 8, the combination of Tiwari and Takeda disclose all the elements of claim 1 above.
However, Tiwari does not explicitly disclose, when the lane change command is received while the vehicle is adjacent to the diverging lane, calculate a distance predicted for the lane change based on a speed of the vehicle and a time predicted for the lane change.
Lee teaches, when the lane change command is received while the vehicle is adjacent to the diverging lane, calculate a distance predicted (a calculation of a distance from the object) for the lane change based on a speed of the vehicle and a time predicted for the lane change (paragraph 138 processor 370 may detect an object based on an acquired image, and track the object. The processor 370 may execute operations, such as a calculation of a distance from the object, a calculation of a relative speed with the object and the like, through an image processing algorithm).
Therefore, from the teaching of Lee, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Tiwari to include calculating a distance predicted  for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 9, the combination of Tiwari, Takeda and Lee disclose all the elements of claim 8 above.
Tiwari further discloses, when a distance between the vehicle and a divergence point corresponding to the diverging lane is longer than the distance predicted for the lane change, determine that the vehicle is able to change the driving lane (paragraph 71 task blocks function to perform a predefined task (e.g., by generating control outputs that can be used to control the actuation subsystem). Each task block is preferably associated with a single, discrete vehicle action or task (e.g., lane keeping, left lane change, right lane change, turning right, exiting the highway).
Regarding claim 10, the combination of Tiwari, Yamaha and Lee disclose all the elements of claim 8 above.
However, Tiwari does not explicitly disclose, when the distance between the vehicle and the divergence point is shorter than the distance predicted for the lane change, determine that the vehicle is unable to change the driving lane.
Lee teaches, when the distance between the vehicle and the divergence point is shorter than the distance predicted for the lane change, determine that the vehicle is unable to change the driving lane (paragraph 351 situations that prevent entry into an exit ramp include insufficient remaining distance to safely enter the exit ramp by changing lanes, increased risk (e.g., beyond a predetermined threshold) of collision in changing lanes to enter the exit ramp).

Regarding claim 19, the combination of Tiwari and Takeda disclose all the elements of claim 18 above.
Furthermore, all limitations have been examined with respect to the apparatus in claim 7. The method/steps taught/disclosed in claim 19 can clearly perform on the apparatus of claim 7. Therefore, claim 19 is rejected under the same rationale as claim 7 above.

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tiwari, and Takeda, further in view of KATAOKA US 20120314055 herein after referred to as Kataoka.
Regarding claim 12, the combination of Tiwari and Takeda disclose all the elements of claim 11 above.
However Tiwari does not explicitly disclose when the lane change command is received before the vehicle is adjacent to the diverging lane, display an object of a first color indicating a reservation of the lane change on the display in a direction where the diverging lane is located.
Kataoka teaches when the lane change command is received before the vehicle is adjacent to the diverging lane, display an object of a first color indicating a reservation of the lane change on the display in a direction where the diverging lane is located (FIGS. 19A .
Therefore, from the teaching of Kataoka, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tiwari to include displaying an object of a first color indicating a reservation of the lane change on the display for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 13, the combination of Tiwari and Takeda disclose all the elements of claim 11 above.
However Tiwari does not explicitly disclose display an object of a second color indicating the lane change possible section on the display in a direction where the diverging lane is located in the lane change possible section.
Kataoka teaches display an object of a second color indicating the lane change possible section on the display in a direction where the diverging lane is located in the lane change possible section (FIGS. 19A through 19F are diagrams for illustrating examples of the white line icons of the identified unrecognized status, a recognized status and an unrecognized status whose colors are different, see also at least FIGS. 19A through 19F).
Therefore, from the teaching of Kataoka, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tiwari to include displaying an object of a second color indicating a lane change possible section on the display for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 15, the combination of Tiwari and Takeda disclose all the elements of claim 11 above.
However Tiwari does not explicitly disclose when the lane change command is received in the lane change impossible section, display an object of a third color indicating an impossibility of the control on the display in a direction where the diverging lane is located.
Kataoka teaches when the lane change command is received in the lane change impossible section, display an object of a third color indicating an impossibility of the control on the display in a direction where the diverging lane is located (FIGS. 19A through 19F are diagrams for illustrating examples of the white line icons of the identified unrecognized status, a recognized status and an unrecognized status whose colors are different, see also at least FIGS. 19A through 19F).
Therefore, from the teaching of Kataoka, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tiwari to include displaying an object of a third color indicating an impossibility of lane change control on the display for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 16, the combination of Tiwari and Takeda disclose all the elements of claim 11 above.
However Tiwari does not explicitly disclose display an object of a fourth color indicating the lane change impossible section on the display in a direction of the diverging lane in the lane change impossible section.
display an object of a fourth color indicating the lane change impossible section on the display in a direction of the diverging lane in the lane change impossible section (FIGS. 19A through 19F are diagrams for illustrating examples of the white line icons of the identified unrecognized status, a recognized status and an unrecognized status whose colors are different, see also at least FIGS. 19A through 19F).
Therefore, from the teaching of Kataoka, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tiwari to include displaying an object of a fourth color indicating the lane change impossible section on the display in a direction of the diverging lane in the lane change impossible section for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.
Regarding claim 17, the combination of Tiwari and Takeda disclose and teach all the elements of claim 11 above.
However Tiwari does not explicitly disclose display an object of a fourth color indicating the lane change impossible section in first and second directions with respect to the vehicle on the diverging lane on the display in the lane change impossible section.
Kataoka teaches display an object of a fourth color indicating the lane change impossible section in first and second directions with respect to the vehicle on the diverging lane on the display in the lane change impossible section. (FIGS. 19A through 19F are diagrams for illustrating examples of the white line icons of the identified unrecognized status, a recognized status and an unrecognized status whose colors are different, see also at least FIGS. 19A through 19F).
 for enhanced predictability of vehicle control, increased vehicle safety and enable traceability (e.g., auditing) of decision-making processes implemented.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tiwari, Takeda, and Kataoka further in view of BONE et al. 9092987 herein after referred to as Bone.
Regarding Claim 14, the combination of Tiwari, Takeda, and Kataoka disclose all the elements of claim 13.
However the combination of Tiwari does not explicitly disclose and teach when the lane change command is received in the lane change possible section, display an additional object of the second color indicating a possibility of the control on the display in a direction where the diverging lane is located.
Bone teaches when the lane change command is received in the lane change possible section, display an additional object of the second color indicating a possibility of the control on the display in a direction where the diverging lane is located (paragraph 37 display includes a trapezoidal graphic 15 which may considered as a simplified bird's eye view of the profile of the ego vehicle, a left and a right arrow 16 to indicate the direction of the lane change, and a group of acceleration/deceleration symbols 18).
.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669